



FIFTH AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


This FIFTH AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement")
dated December 29, 2016 by and between Synergy Pharmaceuticals Inc., a company
incorporated under the laws of Delaware (the "Company"), and Gary S. Jacob,
Ph.D., an individual (the "Executive") with reference to the following facts:




WHEREAS, Executive serves as the President and Chief Executive Officer of the
Company which is engaged in the business of developing and marketing drug
products;


WHEREAS, the Executive has previously entered into an employment agreement with
the Company as of March 11, 2009 , as amended by the Amended and Restated
Employment Agreement with the Company as of February 10, 2010, the Second
Amended and Restated Employment Agreement with the Company as of May 2, 2011,
the Third Amended and Restated Employment Agreement with the Company as of
December 28, 2012 and the Fourth Amended and Restated Executive Employment
Agreement with the Company as of January 7, 2015, as amended (collectively, the
“Prior Employment Agreement”); and


WHEREAS, the parties wish to enter into a new Agreement between the Executive
and the Company in its entirety, on the terms and conditions contained in this
Agreement, which will supersede the Prior Employment Agreement and all prior
agreements and understandings between the parties, oral or written.


NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:


1.Employment.    The Company hereby agrees to employ Executive, and Executive
hereby accepts such employment and agrees to perform Executive's duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.
1.1
Duties and Responsibilities.    Executive shall serve as Chief Executive Officer
and President. During the Employment Term, Executive shall perform all duties
and accept all responsibilities incident to such positions and other appropriate
duties as may be assigned to Executive by the Company's Board of Directors (the
“Board”) from time to time. Executive shall also serve as a director of the
Company if requested by the Board, and as an officer of one or more of the
Company's subsidiaries without any additional compensation. The Company shall
retain full direction and control of the manner, means and methods by which
Executive performs the services for which he is employed hereunder and of the
place or places at which such services shall be rendered. The Executive also
agrees that in the absence of a Chief Accounting Officer, he will sign various
federal and state securities filings as the Company's principal accounting
officer.

1.2
Employment Term.    The term of Executive's employment under this Agreement
commences as of January 1, 2013 (the "Effective Date") and shall continue until
December 31, 2019, unless earlier terminated in accordance with Section 4
hereof. The term of Executive's employment shall be automatically renewed for
successive one (1) year periods until the Executive or the Company delivers to
the other party a written notice of their intent not to renew the "Employment
Term," such written notice to be delivered at least sixty (60) days prior to the
expiration of the then-effective "Employment Term" as that term is defined
below. The period commencing as of the Effective Date and ending December 31,
2019 or such later date to which the term of Executive's employment under the
Agreement shall have been extended is referred to herein as the "Employment
Term" and the end of the Employment Term is referred to herein as the
“Expiration Date.”

1.3
Extent of Service.    During the Employment Term, Executive agrees to use
Executive's best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and to devote substantially all Executive's business time,
attention and energy thereto. Executive further agrees not to work either on a
part-time or independent contracting basis for any other business or enterprise
during the Employment Term without the prior written consent of the Board, which
consent shall not be unreasonably withheld.

1.4
Base Salary.    The Company shall pay Executive a base salary (the "Base
Salary") at the annual rate of $556,200 (U.S.) payable at such times as the
Company customarily pays its other senior level executives (but in any event no
less often than monthly). The Base Salary shall be subject to all state,
federal, and local payroll tax withholding and any other withholdings required
by law. The Executive’s Base Salary may be increased, but not decreased by the
Board or the Compensation Committee of the Board (the “Compensation Committee”)
Once increased, such increased amount shall constitute the Executive’s Base
Salary and shall not be decreased.

1.5
Incentive Compensation.    

(a)
Incentive Compensation. Executive shall be eligible to earn a cash bonus of up
to 50% of his base salary for each calendar year during the Employment Term
(such 50% amount, the “Target Bonus”) at the discretion of the Company’s Board
of Directors, or if the Board organizes a compensation committee, such committee
(the “Committee”). Executive’s bonus, if any, shall be subject to all applicable
tax and payroll withholdings. The bonus shall be determined on or before March 1
of each year and paid on or before April 14 of each year.

(b)    Realization Bonus.


(i)    In the event during the Term of this Agreement the Company enters into
either a out-license agreement for any of its technology that grants exclusive
marketing rights to a third party (and the license fees the Company contracts to
receive (disregarding any contingencies to such payment) equals or exceeds $50
million) or enters into a joint venture in which the Company contributes such
rights to the joint venture, in each case where the Enterprise Value (defined
below) equals or exceeds the minimum value of $250 million, the Company shall
accrue a bonus determined by multiplying the Enterprise Value (defined below) in
the case of a joint venture or the sum of the license fees actually received in
the case of an out license, as the case may be, by 0.5% (one half percent).


(ii)    In the event during the Term of this Agreement the Company


(A)
engages in (i) a merger transaction as a result of which the stockholders of the
Company existing immediately before the consummation of such merger beneficially
own less than 20% of the stock of the ultimate parent of the surviving entity
immediately after the consummation of the merger, where the Enterprise Value
equals or exceeds a minimum value of $400 million or (ii) a sale of
substantially all of the assets of the Company, where the Enterprise Value
equals or exceeds a minimum value of $400 million, the Executive shall accrue a
bonus in an amount determined by multiplying the Enterprise Value by 2.5% (a
“Sale Transaction”); or



(B)
engages in (i) a merger transaction as a result of which the stockholders of the
Company existing immediately before the consummation of such merger beneficially
own less than 20% of the stock of the ultimate parent of the surviving entity
immediately after the consummation of the merger, where the Enterprise Value
equals or exceeds a minimum value of $1 billion or (ii) a Sale Transaction where
the Enterprise Value equals or exceeds a minimum value of $1 billion, the
Executive shall accrue a bonus in an amount determined by multiplying the
Enterprise Value by 3.5% ; or



(C)
engages in (i) a merger transaction as a result of which the stockholders of the
Company existing immediately before the consummation of such merger beneficially
own less than 20% of the stock of the ultimate parent of the surviving entity
immediately after the consummation of the merger, where the Enterprise Value
equals or exceeds a minimum value of $2.0 billion or (ii) a Sale Transaction
where the Enterprise Value equals or exceeds a minimum value of $2.0 billion,
the Executive shall accrue a bonus in an amount determined by multiplying the
Enterprise Value by 4.5% ; or



(D)
engages in (i) a merger transaction, as a result of which the stockholders of
the Company existing immediately before the consummation of such merger
beneficially own 20% or more of the stock of the ultimate parent of the
surviving entity immediately after the consummation of the merger, where the
Enterprise Value of the Company (either at the effective date of the transaction
or 12 months after the effective date of the transaction) equals or exceeds a
minimum value of $250 million or (ii) a sale of substantially all of the assets
of the Company, where the Enterprise Value equals or exceeds a minimum value of
$250 million, the Executive shall accrue a bonus in an amount determined by
multiplying the Enterprise Value by 2.5% (a “Combination Transaction”).

            
(iii)    The accrued bonuses shall be payable to Executive (a) in the same form
of the consideration received by the Company’s stockholders in full
contemporaneously at the closing of any joint venture, Sale Transaction or
Combination Transaction; or (b) in cash 5 business days after the Company’s
receipt of license fees at the rate of 0.5% of license fees actually received.
The expiration or termination of this Agreement shall not terminate or diminish
the Executive’s right to receive bonus payments with respect to out license fees
collected or the consummation of any joint venture, Sale Transaction or
Combination Transaction after the termination or expiration of this Agreement
provided the Company has entered into an agreement for such a transaction any
time during the Employment Term or 90 days thereafter.


(iv) The “Enterprise Value” in the case of a Change in Control in which
consideration is payable to the Company in respect of its assets or business,
shall mean the total cash and non-cash (including, without limitation, the
assumption of debt) consideration received by the Company or in the case of a
Change in Control in which consideration is payable to the Company’s
stockholders, the total cash and non-cash (including, without limitation, the
assumption of debt) consideration payable to the Company’s stockholders.
“Enterprise Value” shall also include, if applicable, any cash or non-cash
consideration payable to the Company or to the Company’s stockholders on a
contingent, earnout or deferred basis. To the extent that any consideration in a
transaction is not received in cash upon the consummation of the Change in
Control, the value of such non-cash consideration for purposes of calculating
the Enterprise Value will be determined by the independent Board of Directors of
the Company prior to the Change in Control in good faith in consultation with an
independent investment bank or financial advisor retained by Board of Directors
in connection with the Change in Control transaction. In the event that less
than 100% of the stock or assets of the Company is purchased in the Change in
Control transaction, the Enterprise Value shall be extrapolated from the
percentage of the Company’s capital stock or assets impacted in such Change in
Control transaction to determine if the applicable threshold was exceeded, but
the Transaction Fee shall be calculated based on the actual consideration
received by the Company or shareholders, as the case may be. Section 1.5(b),
however, shall not apply to any event resulting in a Change in Control in which
neither the Company nor its stockholders receives consideration either upon, or
in connection with, the occurrence or consummation of the event resulting in a
Change in Control.


(v) For purposes of Section 1.5(b)(ii)(C), Enterprise Value at any time
subsequent to the effective date of a transaction shall be computed by reference
to the market capitalization of the combined entity (based on an average closing
price of the combined entities common stock for a period of 20 consecutive
trading days) multiplied by the quotient of the number of combined entities
shares of common stock and common stock equivalents issued to the Company’s
stockholders in the transaction divided by the total number of shares of the
common stock and common stock equivalents outstanding on the effective date of
the transaction, on a fully diluted basis.
 
(c)    Options.    The Compensation Committee will consider grants of options to
the Executive no less frequently than annually commencing January 1, 2013.
(d)    Executive Benefits.    The Executive shall be entitled to participate in
all executive benefit or incentive compensation plans now maintained or
hereafter established by the Company for the purpose of providing compensation
and/or benefits to executives of the Company and any supplemental retirement,
salary continuation, stock option, deferred compensation, supplemental medical
or life insurance or other bonus or incentive compensation plans. Unless
otherwise provided herein, the Executive’s participation in such plans shall be
on the same basis and terms as other similarly situated executives of the
Company. No additional compensation provided under any of such plans shall be
deemed to modify or otherwise affect the terms of this Agreement or any of the
Executive’s entitlements hereunder.
1.6
Other Benefits.    During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans and programs made available to the
Company's senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time (the "Benefit
Coverages"), including, without limitation, medical, dental, hospitalization,
short-term and long-term disability and life insurance plans, accidental death
and dismemberment protection and travel accident insurance. Executive shall be
provided office space and staff assistance appropriate for Executive's position
and adequate for the performance of his duties.

1.7
Reimbursement of Expenses; Vacation; Sick Days and Personal Days. Executive
shall be provided with reimbursement of expenses related to Executive's
employment by the Company on a basis no less favorable than that which may be
authorized from time to time by the Board, in its sole discretion, for senior
level executives as a group. Executive shall be entitled to vacation and
holidays in accordance with the Company's normal personnel policies for senior
level executives, but not less than three (3) weeks of vacation per calendar
year, provided Executive shall not utilize more than ten (10) consecutive
business days without the express consent of the Board of Directors. Unused
vacation time will be forfeited as of December 31 of each calendar year of the
Employment Term. Executive shall be entitled to no more than an aggregate of ten
(10) sick days and personal days per calendar year.

1.8
No Other Compensation.    Except as expressly provided in Sections 1.4 through
1.7, Executive shall not be entitled to any other compensation or benefits.

2.Confidential Information. Executive recognizes and acknowledges that by reason
of Executive's employment by and service to the Company before, during and, if
applicable, after the Employment Term, Executive will have access to certain
confidential and proprietary information relating to the Company's business,
which may include, but is not limited to, trade secrets, trade "know-how,"
product development techniques and plans, formulas, customer lists and
addresses, financing services, funding programs, cost and pricing information,
marketing and sales techniques, strategy and programs, computer programs and
software and financial information (collectively referred to as "Confidential
Information"). Executive acknowledges that such Confidential Information is a
valuable and unique asset of the Company and Executive covenants that he will
not, unless expressly authorized in writing by the Company, at any time during
the course of Executive's employment use any Confidential Information or divulge
or disclose any Confidential Information to any person, firm or corporation
except in connection with the performance of Executive's duties for the Company
and in a manner consistent with the Company's policies regarding Confidential
Information. Executive also covenants that at any time after the termination of
such employment, directly or indirectly, he will not use any Confidential
Information or divulge or disclose any Confidential Information to any person,
firm or corporation, unless such information is in the public domain through no
fault of Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information. All written Confidential Information
(including, without limitation, in any computer or other electronic format)
which comes into Executive's possession during the course of Executive's
employment shall remain the property of the Company. Except as required in the
performance of Executive's duties for the Company, or unless expressly
authorized in writing by the Company, Executive shall not remove any written
Confidential Information from the Company's premises, except in connection with
the performance of Executive's duties for the Company and in a manner consistent
with the Company's policies regarding Confidential Information. Upon termination
of Executive's employment, the Executive agrees to return immediately to the
Company all written Confidential Information (including, without limitation, in
any computer or other electronic format) in Executive's possession. As a
condition of Executive's continued employment with the Company and in order to
protect the Company's interest in such proprietary information, the Company
shall require Executive's execution of a Confidentiality Agreement and
Inventions Agreement in the form attached hereto as Exhibit "B", and
incorporated herein by this reference.
3.Non-Competition; Non-Solicitation.
3.1
Non-Compete.        The Executive hereby covenants and agrees that during the
term of this Agreement and for a period of one year following the end of the
Employment Term, the Executive will not, without the prior written consent of
the Company, directly or indirectly, on his own behalf or in the service or on
behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venturer, security holder, trustee, partner, Executive, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) with any Competing Business in the Covered Area.
For the purpose of this Section 3.1, (i) "Competing Business" means any
biotechnology or pharmaceutical company, any contract manufacturer, any research
laboratory or other company or entity (whether or not organized for profit) that
has, or is seeking to develop, one or more products or therapies that is related
to guanylyl cyclase receptor agonists and (ii) "Covered Area" means all
geographical areas of the United States and foreign jurisdictions where the
Company then has offices and/or sells its products directly or indirectly
through distributors and/or other sales agents. Notwithstanding the foregoing,
the Executive may own shares of companies whose securities are publicly trades,
so long as such securities do not constitute more than one percent (1%) of the
outstanding securities of any such company.

3.2
Non-Solicitation. The Executive further agrees that as long as the Agreement
remains in effect and for a period of one (1) year from its termination, the
Executive will not divert any business of the Company and/or its affiliates or
any customers or suppliers of the Company and/or the Company's and/or its
affiliates' business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company.

3.3
Remedies. The Executive acknowledges and agrees that his obligations provided
herein are necessary and reasonable in order to protect the Company and its
affiliates and their respective business and the Executive expressly agrees that
monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 3 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against he threatened breach of this
Section 3 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

4.Termination.
4.1    Termination Without Cause or for Good Reason.    
(a)
If this Agreement is terminated by the Company other than for Cause (as defined
in Section 4.4 hereof) or as a result of Executive’s death or Permanent
Disability (as defined in Section 4.2 hereof), or if Executive terminates his
employment for Good Reason (as defined in Section 4.1(b) hereof) prior to the
Expiration Date, Executive shall receive or commence receiving as soon as
practicable in accordance with the terms of this Agreement:

(i)
a severance payment (the “Severance Payment”), which amount shall be paid in a
cash lump sum within ten (10) days of the date of termination, in an amount
equal to the higher of the aggregate amount of the Executive's Base Salary for
the then remaining term of this Agreement or twelve times the average monthly
Base Salary paid or accrued during the three full calendar months immediately
preceding such termination;

(ii)
expense compensation, which shall be paid in a lump sum payment within ten (10)
days of the date of termination, in an amount equal to the higher of the
aggregate amount of the sum of average monthly cost during the three full months
immediately preceding such termination of Executive’s reimbursed expenses set
forth in Section 1.7 for the then remaining term of this Agreement or twelve
times the sum of average monthly cost during the three full months immediately
preceding such termination of Executive’s reimbursed expenses set forth in
Section 1.7;

(iii)
immediate vesting of all unvested stock options and the extension of the
exercise period of such options to the earlier of the longest period permitted
by the Company’s stock option plans or ten years following the Termination Date;

(iv)
payment in respect of compensation earned but not yet paid (the “Compensation
Payment”) which amount shall be paid in a cash lump sum within ten (10) days of
the date of termination; and

(v)
payment of the cost of comprehensive medical insurance for Executive for the
greater of the then remaining term of this Agreement or for a period of twelve
months following the termination.

If Executive’s employment is terminated by the Company other than for Cause (as
    defined in Section 4.4 hereof) or as a result of Executive’s death or
Permanent     Disability (as defined in Section 4.2 hereof), or if Executive
terminates his     employment for Good Reason (as defined in Section 4.1 (b)
hereof), and if such     termination of employment occurs within one year
following a Change of Control     (as defined in Section 4.5 hereof), then, in
addition to the payments and benefits     set forth above in Sections 4.1(a)(i)
– (v), Executive shall receive, within 30 days     after the termination, a
payment equal to the Target Bonus (as defined in Section     1.5 hereof) for the
calendar year in which the termination occurs, prorated to     reflect the
portion of the year during which Executive was employed.


(b)
For purposes of this Agreement, “Good Reason” shall mean any of the following
(without Executive’s express prior written consent):

(i)
Any material breach by Company of any provision of this Agreement, including any
material reduction by Company of Executive’s duties or responsibilities (except
in connection with the termination of Executive’s employment for Cause, as a
result of Permanent Disability, as a result of Executive's death or by Executive
other than for Good Reason);

(ii)
A reduction by the Company in Executive’s Base Salary or any failure of the
Company to reimburse Executive for material expenses described in Section 1.7;

(iii)
The failure by the Company to obtain the specific assumption of this Agreement
by any successor or assign of Company as provided for in Section 8.6 hereof;

(iv)
Moving the principal offices of Company to a location outside of the
Metropolitan New York Area; or

(v)
Upon a Change of Control of Company (as such term is hereinafter defined).

(c)
The following provisions shall apply in the event compensation provided in
Section 4.1(a) becomes payable to the Executive:

(i)
if the severance compensation provided for in subsection 4.1(a) above cannot be
finally determined on or before the tenth day following such termination, the
Company shall pay to the Executive on such day an estimate, as determined in
good faith by the Company of the minimum amount of such compensation and shall
pay the remainder of such compensation (together with interest at the Federal
short-term rate provided in Section 1274(d)(7)(C)(1) of the Code) as soon as the
amount thereof can be determined but in no event later than the thirtieth day
after the Date of Termination. In the event the amount of the estimated payment
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to the Executive payable on the fifth day after
demand by the Company (together with interest at the Federal short-term rate
provided in Section 1274(d)(7)(C)(1) of the Code).

(ii)
If the payment of the Total Payments (as defined below) will be subject to the
tax (the “Excise Tax”) imposed by Section 4999 of the Code, the Company shall
pay the Executive on or before the tenth day following the Date of Termination,
an additional amount (the “Gross-Up Payment”) such that the net amount retained
by the Executive, after deduction of any Excise Tax on Total Payments and any
federal and state and local income tax and Excise Tax upon the payment provided
for by this paragraph, shall be equal to the Total Payments. For purposes of
determining whether any of the payments will be subject to the Excise Tax and
the amount of such Excise Tax, (A) any payments or benefits received or to be
received by the Executive in connection with a Change in Control of the Company
or the Executive’s termination of employment, whether payable pursuant to the
terms of Section 10 of this Agreement or any other plan, arrangement or
agreement with the Company, its successors, any person whose actions result in a
Change in Control of the Company or any corporation affiliated (or which, as a
result of the completion of transaction causing such a Change in control, will
become affiliated) with the Company within the meaning of Section 1504 of Code
(the “Total Payments”) shall be treated as “parachute payments” within the
meaning of Section 28OG(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 28OG(b)(1) shall be treated as subject to the
Excise Tax, unless, in the opinion of tax counsel selected by the Company’s
independent auditors and acceptable to the Executive, the Total Payments (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 28OG(b)(4) of the Code either in
their entirety or in excess of the base amount within the meaning of Section
28OG(b)(3) of the Code, or are otherwise not subject to the Excise Tax, (B) the
amount of the Total Payments that shall be treated as subject to the Excise Tax
shall be equal to the lesser of (I) the total amount of the Total Payments or
(II) the amount of excess parachute payments or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of Section
28OG(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence an the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of the
Executive’s employment, the Executive shall repay to the Company at the time the
amount of such reduction in Excise Tax is finally determined the portion of the
Gross-Up Payment that can be repaid such that the Executive remains whole on an
after-tax basis following such repayment (taking into account any reduction in
income or excise taxes to the Executive from such repayment) plus interest on
the amount of such repayment at the Federal short-term rate provided in Section
1274(d)(1)(C)(i) of the Code. In the event the Excise Tax is determined to
exceed the amount taken into account hereunder at the time of the termination of
the Executive’s employment (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-Up Payment), the
Company shall make an additional gross-up payment in respect of such excess
(plus any interest payable with respect to such excess) at the time that the
amount of such excess is finally determined.

4.2
Permanent Disability.    If Executive becomes totally and permanently disabled
(as defined in the Company’s disability benefit plan applicable to senior
executive officers as in effect on the date thereof) (“Permanent Disability”),
Company or Executive may terminate this Agreement on written notice thereof, and
Executive shall receive or commence receiving, as soon as practicable:

(a)
amounts payable pursuant to the terms of the disability insurance policy or
similar arrangement which Company maintains for the Executive, if any, during
the term hereof;

(a)
the Compensation Payment which shall be paid to Executive as a cash lump sum
within 30 days of such termination; and

(b)
immediate vesting of all unvested stock options.

4.3
Death.    In the event of Executive’s death during the term of his employment
hereunder, Executive's estate or designated beneficiaries shall receive or
commence receiving, as soon as practicable in accordance with the terms of this
Agreement:

(a)
compensation equal to one year’s Base Salary (calculate by multiplying the
average monthly Base Salary paid or accrued for the three full calendar months
immediately such event, which shall be paid within 30 days of such termination;

(b)
any death benefits provided under the Executive benefit programs, plans and
practices in which the Executive has an interest, in accordance with their
respective terms;

(c)
the Compensation Payment which shall be paid to Executive’s estate as a cash
lump sum within 30 days of such termination; and

(c)
such other payments under applicable plans or programs to which Executive's
estate or designated beneficiaries are entitled pursuant to the terms of such
plans or programs.

4.4
Voluntary Termination by Executive: Discharge for Cause.     The Company shall
have the right to terminate this Agreement for Cause (as hereinafter defined).
In the event that Executive’s employment is terminated by Company for Cause, as
hereinafter defined, or by Executive other than for Good Reason or other than as
a result of the Executive’s Permanent Disability or death, prior to the
Termination Date, Executive shall be entitled only to receive, as a cash lump
sum within 30 days of such termination, the Compensation Payment. As used
herein, the term “Cause” shall be limited to (a) willful malfeasance or willful
misconduct by Executive in connection with the services to the Company in a
matter of material importance to the conduct of the Company's affairs which has
a material adverse affect on the business of the Company, or (b) the conviction
of Executive for commission of a felony. For purposes of this subsection, no act
or failure to act on the Executive’s part shall be considered “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Termination of this Agreement for Cause pursuant to this Section 4.4
shall be made by delivery to Executive of a copy of a resolution duly adopted by
the affirmative vote of all of the members of the Board of Directors called and
held for such purpose (after 30 days prior written notice to Executive and
reasonable opportunity for Executive to be heard before the Board of Directors
prior to such vote), finding that in the good faith business judgment of such
Board of Directors, Executive was guilty of conduct set forth in any of clauses
(a) through (b) above and specifying the particulars thereof.

5.    Change In Control.
5.1
Definition.    For purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if (i) there shall be consummated (A) any consolidation
or merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company’s Common Stock immediately prior to
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, or (ii) the
stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company, or (iii) any person (as such term is
used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)), other than the Company or any executive benefit plan sponsored
by the Company, or such person on the Effective Date hereof is a 20% or more
beneficial owner, shall become the beneficial owner (within the meaning of Rule
13d-3 under the Exchange Act) of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
ordinarily (and apart from rights accruing in special circumstances) having the
right to vote in the election of directors, as a result of a tender or exchange
offer, open market purchases, privately negotiated purchases or otherwise, or
(iv) at any time during a period of two consecutive years, individuals who at
the beginning of such period, constituted the Board of Directors of the Company
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company’s stockholders of each
new director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office, who were directors at the
beginning of such two-year period.

5.2
Rights and Obligations.    If a Change in Control of the Company shall have
occurred while the Executive is an officer of the Company, the Executive shall
be entitled to the compensation provided in Section 4.1(a) of this Agreement
upon the subsequent termination of this Agreement by either the Company, or the
Executive within two years of the date upon which the Change in Control shall
have occurred, unless such termination is a result of (i) the Executive’s death;
(ii) the Executive’s Disability; (iii) the Executive’s Retirement; or (iv) the
Executive’s termination for Cause.

6.    Assignment.    This Agreement shall be binding upon and inure to the
benefit of the heirs and representatives of Executive and the assigns and
successors of Company, but neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by Executive
(except by will or by operation of the laws of intestate succession or by
Executive notifying the Company that cash payment be made to an affiliated
investment partnership in which Executive is a control person) or by Company,
except that Company may assign this Agreement to any successor (whether by
merger, purchase or otherwise) to all or substantially all of the stock, assets
or businesses of Company, if such successor expressly agrees to assume the
obligations of Company hereunder.
7.    Indemnification.
Executive, as such and as a Director of the Company, shall be indemnified by the
Company against all liability incurred by the Executive in connection with any
proceeding, including, but not necessarily limited to, the amount of any
judgment obtained against Executive, the amount of any settlement entered into
by the Executive and any claimant with the approval of the Company, attorneys’
fees, actually and necessarily incurred by him in connection with the defense of
any action, suit, investigation or proceeding or similar legal activity,
regardless of whether criminal, civil, administrative or investigative in nature
(“Claim”), to which he is made a party or is otherwise subject to, by reason of
his being or having been a director, officer, agent or employee of the Company,
to the full extent permitted by applicable law and the Certificate of
Incorporation of the Company.. Such right of indemnification will not be deemed
exclusive of any other rights to which Executive may be entitled under Company’s
Certificate of Incorporation or By-laws, as in effect from time to time, any
agreement or otherwise.
8.    General Provisions.
8.1
Modification: No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement. The exercise by any party of any
of its rights or any of this elections under this Agreement shall not preclude
or prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

8.2
Notices. All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
deemed to have been given when hand delivered or mailed by registered or
certified mail as follows (provided that notice of change of address shall be
deemed given only when received):

If to the Company, to:


Synergy Pharmaceuticals Inc.
420 Lexington Avenue, Suite 2012
New York, NY 10070


If to Executive, to:
Gary S. Jacob, Ph.D.
171 East 84th Street, #16J
New York, NY 10028


Or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.


8.3
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

8.4
Further Assurances. Each party to this Agreement shall execute all instruments
and documents and take all actions as may be reasonably required to effectuate
this Agreement.

8.5
Severability. Should any one or more of the provisions of this Agreement or of
any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.

8.6
Successors and Assigns. Executive may not assign this Agreement without the
prior written consent of the Company. The Company may assign its rights without
the written consent of the executive, so long as the Company or its assignee
complies with the other material terms of this Agreement. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and the
Executive's rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors. The Company's subsidiaries and controlled
affiliates shall be express third party beneficiaries of this Agreement.

8.7
Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written. No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

8.8
Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which taken together shall constitute one and the same instrument.
This Agreement may be executed by facsimile with original signatures to follow.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.


EXECUTIVE:
 
SYNERGY PHARMACEUTICALS INC.
/s/ Gary S. Jacob
 
/s/ Bernard Denoyer
Gary S. Jacob, Ph.D.
 
Bernard Denoyer, Senior Vice President, Finance






